UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                                :
CHARLES F. MURRAY,                              :
                                                :
                       Plaintiff,               :
                                                :
       v.                                       :      Civil Action No. 09-1494 (PLF)
                                                :
FEDERAL BUREAU OF PRISONS,                      :
                                                :
                       Defendant.               :
                                                :


                                    MEMORANDUM OPINION

               On November 15, 2010, the BOP filed its renewed motion for summary judgment.

In its November 17, 2010 Order, the Court advised plaintiff, among other things, of his

obligation to file an opposition or other response to the motion. Further, that Order expressly

warned plaintiff that, if he failed to file his opposition by December 23, 2010, the Court would

treat the motion as conceded. To date, plaintiff neither has filed his opposition, nor has requested

more time to do so, nor has notified the Clerk of Court of a change of address. Accordingly, the

BOP’s motion will be treated as conceded and judgment will be entered for the defendant.

               An Order is issued separately.



                                                /s/
                                                PAUL L. FRIEDMAN
                                                United States District Judge
DATE: January 18, 2011